Citation Nr: 1516515	
Decision Date: 04/16/15    Archive Date: 04/24/15

DOCKET NO.  07-28 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for right lower extremity peripheral vascular disease and neuropathy, status post right leg amputation. 

2.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for left lower extremity peripheral vascular disease and neuropathy. 


REPRESENTATION

Appellant represented by:	Harold Hoffman, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran served on active duty from November 1966 to August 1968.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa. 

In October 2009, the Veteran testified at a Board video conference hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record.  In March 2010, the Board remanded the claims for additional development. 

In a June 2011 decision, the Board denied the claims.  The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In April 2012, while his case was pending at the Court, the VA's Office of General Counsel and Veteran's representative filed a Joint Motion requesting that the Court vacate the Board's June 2011 decision.  That same month, the Court issued an Order vacating the June 2011 Board decision.  In March 2013, the Board remanded these claims for additional development consistent with the Joint Motion. 

In a November 2013 decision, the Board denied the claims again.  The Veteran appealed this Board decision to the Court.  In a May 2014 Order, the Court granted a Joint Motion Remand (JMR) vacating the Board's decision denying the claims and remanding it to the Board for another decision, taking into consideration the matters raised in the Joint Motion.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the Introduction, the Court granted a JMR in which the Veteran and the VA Secretary (the parties) agreed that the Veteran's claims for compensation for peripheral vascular disease and neuropathy of the lower extremities based on the provisions of 38 U.S.C.A. § 1151 should be returned to the Board.

The parties determined that the Board erred in finding that the August 2013 VA examination was adequate and in relying on it to deny the Veteran's claims.  They found the medical opinion was insufficiently detailed regarding whether a "heparin bridge" was the proper standard of care for Veteran's colonoscopy.  Citing to various medical resources, the VA examiner found no evidence that a "heparin bridge" would significantly reduce the risk of graft occlusion and that in fact the use of Coumadin carried a significant risk.  The parties noted that while the VA examiner stated that there would be discussion explaining his opinion, the remainder of the report did not specifically address heparin, and as a result they were unable to evaluate the basis for the examiner's conclusion.  The parties found the VA examiner's explanation insufficient and determined that the Board should seek clarification of the August 2013 opinion that addresses the basis for the statement that "bridging" with heparin was not the accepted standard of care for the Veteran's colonoscopy. 

Based on the foregoing, and consistent with the Court's May 2014 Order, the Board finds that this matter should be remanded, and that upon remand, the claims folder should be returned to the VA examiner who conducted the August 2013 VA examination for an addendum to that prior opinion.  See Forcier v. Nicholson, 19 Vet. App. 414 (2006) (holding that the duty to ensure compliance with a Court Order extends to the terms of the agreement struck by the parties that forms the basis of the JMR).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's VA records, and a copy of this remand, must be made available to the VA physician who examined him in August 2013 for clarification of that opinion.  If the original examiner is not available, the records should be made available to another VA medical specialist or physician with appropriate acquired expertise as to such medical issues for the required opinion.  A notation to the effect that a complete record review took place should be included in the report.  Another examination of the Veteran need not be conducted unless the examiner determines that one is necessary.

The examiner must provide an addendum that addresses the statement that "bridging" with heparin was not the accepted standard of care for the Veteran's colonoscopy.  An explanation should also be provided addressing the finding that a "heparin bridge" would not significantly reduce the risk of graft occlusion.  The examiner should provide a definition of "heparin bridge" and discuss why the use of Coumadin in this case would have carried a significant risk.

The examiner must explain the underlying rationale for all opinions expressed, citing to supporting factual data/medical literature, as deemed indicated.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  

2.  This is a complex case back from the Veterans Court.  The AOJ must review the examination report, taking into consideration the explanatory portion of this Remand.  If any opinion rendered is not supported by adequate rationale, the AOJ must return the report to the examiner.

3.  After the above actions are completed in compliance with the terms of this remand, if the claims are not fully granted, a supplemental statement of the case should be issued and the claims should be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


